Title: From Alexander Hamilton to George Washington, [8 May 1793]
From: Hamilton, Alexander
To: Washington, George


[Philadelphia, May 8, 1793]
The Secretary of the Treasury has the honor to submit to the consideration of the President of the UStates a communication from the Commissioner of the Revenue of the 6 instant—respecting a contract provisionally entered into with Moses M. Hayes for a further supply of Oil for the Light Houses. It is respectfully conceived that the arrangement is in every view eligible.
A. Hamilton
8 May 1793.
 